Citation Nr: 0311793	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-08 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
November 24, 1982, rating decision that denied entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to July 22, 1996, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an effective date prior to July 22, 1996, 
for the award of a TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1943 to June 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case returns following an October 2000 
remand by the Board.


FINDINGS OF FACT

1.  The November 24, 1982, rating decision that denied 
entitlement to a TDIU was supported by the evidence then of 
record.

2.  All information and evidence necessary for an equitable 
disposition of the effective date issues decided herein have 
been obtained.

3.  In January 1995 the veteran withdrew his appeal on a 
claim of entitlement to service connection for a psychiatric 
disability.

4.  Subsequent to January 1995, an application to reopen the 
claim of entitlement to service connection for psychiatric 
disability, PTSD, was first received on July 22, 1996.

5.  It is not factually ascertainable that the veteran was 
rendered unemployable due solely to service-connected 
disabilities prior to July 22, 1996.




CONCLUSIONS OF LAW

1.  There was no CUE in the November 24, 1982, rating 
decision that denied entitlement to a TDIU.  38 C.F.R. § 
3.105(a) (2002).

2.  The criteria for an effective date prior to July 22, 
1996, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).

3.  The criteria for an effective date prior to July 22, 
1996, for the award of a TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, insofar as CUE claims are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable to such claims.  Specifically, determinations as 
to the existence CUE are based on the facts of record at the 
time of the decision challenged; therefore, no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).  

With respect to the veteran's effective date claims, the VCAA 
and the implementing regulations were in effect when such 
were most recently considered by the RO.  Furthermore, the 
record reflects that in the statement of the case issued in 
February 2001, the veteran was informed of the requirements 
for the benefits sought on appeal, the evidence considered by 
the RO, and the reasons for its determinations.  The veteran 
has been advised as to the laws and regulations governing the 
assignment of effective dates.  Here the Board also 
emphasizes that throughout this appeal the veteran has argued 
that entitlement to the effective dates sought is warranted 
based on the evidence already of record.  He has not 
identified the existence of any additional evidence or argued 
that there are any developmental deficiencies in the current 
record.  The Board is also unaware of any outstanding 
evidence or information that could be obtained to 
substantiate these claims.  As such, the Board is satisfied 
that, with respect to the effective date claims decided 
herein, VA has complied with the notification and the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Factual Background

On June 19, 1945, the RO received the veteran's original 
claim for VA compensation benefits.  In a rating decision 
dated in July 1945, the RO granted entitlement to service 
connection for amputation of the right leg, and assigned a 40 
percent rating pursuant to Diagnostic Code 3602, effective 
June 12, 1945.  The RO also granted entitlement to service 
connection for pneumonia, and evaluated it as noncompensably 
disabling from June 12, 1945.  

At the time of a VA examination in June 1948, the veteran 
evidenced good carriage and posture and was using a right 
lower extremity prosthesis at the knee.  The stump and 
prosthesis were noted to be in good condition.

In August 1950, the veteran appeared for a VA examination of 
his right lower extremity.  He complained of chronic 
irritation of the stump due to prosthesis discomfort.  
Examination revealed reddened and thickened skin below the 
patella.

In a decision dated in October 1950, the RO increased the 
rating assigned to the veteran's right below-the-knee 
amputation to 50 percent, effective July 11, 1950.  

Medical records reflect that the veteran complained of back 
pain in 1952, without history of any injury.  There were 
noted to be no other abnormal physical findings with the 
exception of amputation below the right knee.

VA records reflect that the veteran obtained a new prosthesis 
for the right lower extremity in April 1980 and evidenced 
some tenderness at the stump in June.  VA records dated from 
July 1980 to July 1982 reflect complaints of and evaluation 
for back pain, without noted problems with the prosthesis.  
An April 1982 VA outpatient entry notes the veteran's 
complaints of radiating back pain without improvement after 
treatment and physical therapy.  Also in April 1982, the 
veteran complained of an inability to continue in his present 
employment as an insurance adjuster due to the amount of 
required walking and bending.  Noted diagnoses were chronic 
low back pain stated to probably be secondary to arthritis of 
the spine and a right below-the-knee amputation.  The veteran 
expressed interest in training for social service work.  
A May 1982 physical capacities worksheet indicates that the 
veteran was slightly limited in climbing and balancing due to 
his right lower extremity amputation and prosthesis use.  
Also noted was a possible slow or awkward reaction to moving 
machinery.  The assessment was that the veteran could stand 
for two hours daily, sit for six hours daily, or sit and 
stand intermittently for six to eight hours daily.  In June 
1982, the veteran's back pain was stated to have decreased; 
he was still noted to be unable to continue in his usual 
occupation.  A 1982 consultation report sets out that the 
veteran had made an excellent adjustment during the post-war 
years and had been gainfully employed for 20 years.  He was 
noted to have attended two years of business college after 
service.  

A June 1982 counseling record shows the veteran's report of 
being unable to continue his employment due to his service-
connected disability.  He reported having completed high 
school and two years of college, and also indicated he had 
been employed as an insurance claims adjuster for 30 years.  
The veteran was approved for training in gerontology.  An 
October 1982 Special Report of Training notes that the 
veteran was enjoying his training.  The report notes the 
veteran's false leg but describes such as "not readily 
apparent."  The veteran described no academic difficulties.  
The evaluator noted that the veteran seemed very satisfied 
with life and that having retired from work as a tradesman 
was now pursuing the life of a "gentleman scholar."  

In a letter received in September 1982, the veteran indicated 
that he worked as an auto insurance adjuster and had worked 
with the same insurance company for 31 years.  He reported 
increasing difficulty to perform his job duties due to his 
service-connected right lower extremity disability, and that 
he had to stop working in August 1982.

In a rating decision dated November 24, 1982, the RO denied 
the veteran entitlement to a TDIU.  The RO notified the 
veteran of the November 1982 determination and of his 
appellate rights by letter dated in December 1982.  The RO 
considered post-service treatment records, statements from 
the veteran and records of vocational counseling.  The RO 
indicated that the reason for the denial was that the veteran 
was able to wear a prosthesis without significant problems, 
and that he was planning to obtain a degree in social 
science.  The RO also noted that the veteran's main problem 
was back pain.  

On April 23, 1983, the RO received a statement in which the 
veteran reported that he was still unemployed.  He stated 
that he retired from prior employment as the company would 
not find him a position with less physical demands.  The 
veteran stated he had no restrictions on his mental 
capacities and as such was attending school to retrain for a 
different time of work.  A September 1986 private medical 
statement indicates that the veteran experienced a myocardial 
infarction on March 23, 1986.  The record then reflects that 
the veteran pursued a claim of entitlement to benefits based 
on cardiac disability; his appeal for those benefits was 
denied by the Board in June 1987.  In statements received in 
May and December 1988, the veteran continued to report that 
he was unemployed and continued to complain of problems 
associated with his right lower extremity and with his 
cardiac status.  

Vocational rehabilitation records dated through the 1980s 
reflect that the veteran was doing well in his class work.  

Social Security Administration (SSA) records dated in July 
1987 reflect that the veteran complained of having had a 
heart attack after which things went from "bad to worse."  
It was noted that after this time the veteran's marital 
relationship was adversely affected and that he was withdrawn 
and fearful of activities that might cause another heart 
attack.  Records reflect a diagnosis of PTSD.  

In March 1989, the veteran requested benefits based on left 
knee and back disabilities.  In a statement received in 
September 1989 he also referenced heart disease and 
psychological stress.

Entitlement to service connection for a psychiatric 
disability was denied by the RO in a decision dated in 
October 1989; the veteran appealed.  The Board remanded that 
claim in April 1991.  

Vocational rehabilitation records indicate that the veteran's 
vocational training was terminated in November 1990 due to 
health reasons.  In a letter received in November 1990, the 
veteran identified an inability to continue in his training 
due to the fact that his service-connected disabilities, 
"and all the resultant secondary disabilities," have become 
much worse.  

In a rating decision dated in October 1994, the RO revised 
the veteran's assigned ratings, based on CUE in the July 12, 
1945 rating decision and subsequent rating decisions, to 
reflect a separate award of service connection for a gunshot 
wound to the right upper thigh.  The RO assigned a 40 percent 
rating pursuant to Diagnostic Code 5313, effective June 12, 
1945.  Thus, effective July 11, 1950, the veteran was in 
receipt of a combined 80 percent rating, in addition to 
special monthly pension based on loss of use of one foot.  

On January 24, 1995, the RO received the veteran's written 
withdrawal of his appeal for entitlement to service 
connection for a psychiatric disability.  Statements received 
from the veteran later in 1995 and through July 1996, reflect 
the veteran's pursuit of his claims of entitlement to 
compensation for cardiac disability and entitlement to a 
TDIU, without evidence or argument to an existing psychiatric 
disability warranting service connection.

In an Informal Hearing Presentation dated July 22, 1996, the 
veteran's representative requested that entitlement to 
service connection for PTSD be addressed as an amended issue.  

A September 1996 VA outpatient record notes that the veteran 
had been referred to triage for complaints of flashbacks and 
insomnia, for evaluation of PTSD.  The veteran included note 
that he had had a stable career for 31 years and was retired.

The veteran presented for VA examinations in June 1997.  The 
orthopedic examiner noted that the veteran had discogenic 
disease of the lumbar spine with a healed compression 
fracture and a right-sided below-the-knee amputation with 
injury to the femoral artery.  The veteran complained of a 
backache and examination revealed muscle spasm and limited 
back motion.  The examiner opined that the veteran was 
unemployable.  In connection with psychiatric examination, 
the impression was chronic PTSD.  Psychologic test results 
showed the veteran to have good social skills, without 
problems interacting with other people.

In a decision dated in July 1998, the RO granted entitlement 
to service connection for PTSD and assigned a 30 percent 
rating, effective July 22, 1996.  In that decision the RO 
also granted the veteran entitlement to a TDIU, effective 
July 22, 1996, based on consideration of PTSD in conjunction 
with service-connected disabilities of the right lower 
extremity.

CUE

Legal Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, such disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of non-service-
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16 (1984).  Neither nonservice-
connected disabilities nor advancing age may be considered in 
the determination.  38 C.F.R. §§ 3.341, 4.19 (1984).

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court also 
stated:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

Analysis

At the time of the November 24, 1982, decision, the RO 
considered a longitudinal history of the veteran's service-
connected disabilities in connection with his post-service 
employment history and his current medical status as 
documented by competent medical evidence.  The evidence then 
of record shows that the amputation had not prevented the 
veteran from maintaining long term employment.  There was no 
medical evidence documenting any recent problems with the 
amputation or prosthesis, nor was there medical evidence 
indicating that the service-connected disabilities precluded 
the veteran from performing the activities required in his 
employment.  In addition, the evidence then of record 
reflects that the veteran's most significant limitations 
resulted from a non service-connected back disorder.  Thus, 
there is no basis for concluding that the rating decision was 
based on CUE.

Effective Dates

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2002).

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  If based on receipt of new and material evidence 
received after the final allowance, the effective date will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  
In the case of reopened claims, the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2002).

If a formal claim for compensation has previously been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(b) (2002).

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).

Analysis

Service Connection for PTSD

The evidence in this case reflects that the RO denied 
entitlement to service connection for psychiatric disability 
by rating decision dated in 1989.  Although the veteran 
appealed that decision, he withdrew his appeal in 
correspondence received in January 1995.  As such, the 
October 1989 denial became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  Thus, the RO 
properly accepted the statement from the veteran's 
representative, dated July 22, 1996, as an application to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disability.  

The law provides that where service connection is granted 
based on the reopening of a claim, it is the later of the 
date of receipt of the new claim or the date entitlement is 
shown that serves as the effective date.  A review of the 
record in the interim between the veteran's January 1995 
withdrawal and the July 1996 representative's statement 
reveals no statement or documentation that could be 
considered evidence of the veteran's intent to reopen or 
otherwise again pursue his claim of entitlement to service 
connection for psychiatric disability.  The Board has also 
considered whether any medical evidence in the interim could 
be considered a claim to reopen; however, no private medical 
evidence is marked as received in that time and a review of 
the record also fails to show any VA medical evidence 
pertinent to the existence or etiology of psychiatric 
disability dated during that time period.  Rather, evidence 
showing PTSD related to service is dated only subsequent to 
July 22, 1996.

Accordingly, although the Board recognizes the veteran's 
statement that a PTSD claim was filed earlier than July 22, 
1996, the veteran's appeal of that matter was withdrawn.  
Insofar as the record demonstrates that the claim to reopen 
was received on July 22, 1996, an earlier effective date is 
not warranted for the award of service connection for PTSD.

TDIU

Although the record reflects that the veteran has repeatedly 
advised VA that he has been unemployed since 1982, the record 
is also consistent in showing that the residuals of the 
veteran's in-service gunshot wound, muscle impairment to the 
thigh and a below-the-knee amputation on the right, remained 
static over the years from 1950 through 1982.  Rating 
decisions reflect assignment of separate 60 and 40 percent 
ratings for those disabilities, effective back to 1950, for a 
combined 80 percent rating.  Despite such, and as previously 
discussed as pertinent to the CUE claim, the veteran 
maintained employment with the same company for decades after 
service without evidence that his right lower extremity 
disabilities, to include use of a prosthesis, prevented him 
from working.  

The veteran has stated that he accepted retirement at a time 
when he complained of increased physical strain resulting in 
discomfort.  He has not submitted and the record does not 
reflect, however, that he was unable to continue working or 
that he was terminated from his employment due solely to his 
service-connected disabilities.  In fact, associated medical 
evidence from the time of his retirement in 1982 shows 
complaints relevant to the back and not evidence of any 
complications or difficulties due to his service-connected 
right lower extremity disabilities.  

Additionally, consistent with the veteran's prior history, 
vocational rehabilitation records show no problems in the 
veteran's pursuit of an academic degree and a goal toward 
more sedentary employment due to service-connected disability 
during the 1980s.  

The Board instead notes that the record shows that the 
veteran developed cardiac problems several years after his 
retirement from the insurance trade.  SSA records document 
the veteran's increasing difficulties in adapting to 
increased stress and note his worries about exertion and 
possible future episodes of cardiac problems after the 
myocardial infarction.  Moreover, in 1990 the veteran himself 
identified that he was unable to finish his degree due to 
health reasons stemming from both his service-connected 
disabilities and disabilities claimed as secondary to his 
right lower extremity disability, but not recognized as 
service-connected by VA.  To date the veteran is not service-
connected for cardiac disability or for disability affecting 
the back.  

In this case, the 1997 VA examination reports include the 
opinion that the veteran was unemployable.  Such reports 
consider the veteran's right lower extremity disabilities, 
but also consider disc problems in the back and diagnosed 
PTSD and the limitations resulting therefrom.  Subsequent to 
such examination, the veteran was awarded service connection 
for his PTSD, effective back to the date of receipt of the 
July 22, 1996, claim to reopen.  There is, in fact, no 
competent evidence of record suggesting that the service-
connected right lower extremity disabilities alone or in 
combination with the service-connected pneumonia ever 
prevented the veteran from continued employment, particularly 
not in light of his extended education readying him for 
sedentary employment.  Accordingly, it is not factually 
ascertainable that the veteran was unemployable due to 
service-connected disabilities prior to July 22, 1996, the 
date of the grant of service connection for psychiatric 
disability.  Accordingly, an earlier effective date for the 
award of a TDIU is not in order.


ORDER

The Board having determined that there was no CUE in the 
November 24, 1982, rating decision that denied entitlement to 
a TDIU, the appeal is denied to this extent.

Entitlement to an effective date prior to July 22, 1996, for 
the award of service connection for PTSD is denied.

Entitlement to an effective date prior to July 22, 1996, for 
the award of entitlement to a TDIU is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

